DETAILED ACTION
	In Election filed on 10/19/2022 Claims 1-10 are pending. Claims 1-3 and 9-10 are elected without traverse. Claims 4-8 are withdrawn from consideration based on restriction/election requirement. Claims 1-3 and 9-10 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claims 4-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/2022.
Applicant’s election without traverse of claims 1-3 and 9-10 in the reply filed on 10/19/2022 is acknowledged.

Claim Rejections - 35 USC § 112
Claims 1-3 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “performing an adhesion step . . . wherein the adhesion step is a dipping step or a spraying step,” “wherein the dipping step comprises dipping the male mold into the female mold solution . . . for 3 to 4 times so that the female mold solution is adhered to the outer surface of the male mold,” and “repeating the adhesion step and the drying step for 3 to 4 times to form the female mold.” It is unclear if the dipping step needs to be repeated 3 to 4 times in total; or whether the dipping step (comprising 3 to 4 repeated dips) needs to be repeated 3 to 4 times for a total of 9 to 16 dips. Similarly, it is unclear if the spraying step needs to be repeated 3 to 4 times in total; or whether the spraying step (comprising 3 to 4 repeated sprays) needs to be repeated 3 to 4 times for a total of 9 to 16 sprays. 
Claims 2-3 and 9-10 are rejected by virtue of depending on an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0186361 A1 (“Fukuda”) in view of US 2009/0319028 A1 (“Ramzipoor”).
Regarding claim 1, Fukuda teaches a method of fabricating a light-transmitting blood vessel model (Figs. 1-3, 8 and [0064, 0076-0083, 0135]; [0008, 0016, 0055] teach the 3-D model being formed of a highly transparent material), comprising the steps of:
	providing a male mold, wherein a shape of the male mold corresponds to an inner space of a blood vessel material ([0041-0051] teach various ways in which the body cavity model is formed; Figs. 1-3 and [0053]);
	performing a female mold forming step to form a female mold on an outer surface of the male mold, wherein a shape of the female mold corresponds to a shape of the blood vessel ([0053-0054] teach a 3-D model molding material surrounding at least a part of the body cavity material, where the 3-D model molding material is formed from elastomer or gel); where the female mold forming step comprise:
		performing an adhesion step such that the female mold solution is adhered onto the outer surface of the male mold, wherein the adhesion step is a dipping step or a spraying step ([0058, 0135] teaches dipping the body cavity model into a silicone rubber bath; [0054] teaches the 3-D model molding material being a silicone rubber. Thus, the body cavity model is dipped into a 3-D model molding material solution), 
wherein the dipping step comprising dipping the male mold into the female mold so that the female mold solution is adhered to the outer surface of the male mold [0058, 0135] teaches dipping the body cavity model into a silicone rubber bath; [0054] teaches the 3-D model molding material being a silicone rubber; [0056] teaches the 3-D model molding material can be formed of a plurality of layers), and
		performing a drying step of drying the female mold solution on the outer surface of the male mold so as to form a portion of the female mold on the outer surface of the male mold ([0135] teaches drying the coated body cavity model while rotating the body cavity model); and
		wherein material of the female mold is light-transmitting ([0008, 0016, 0055] teaches the 3-D model being formed of a highly transparent material); and
	dissolving the male mold by a solution to cause the remaining female mold to form the light-transmitting blood vessel model ([0082] teaches the body cavity model being made of various soluble materials; [0070] teaches removing the body cavity via dissolution or melting).
	Fukuda does not explicitly teach dipping for 5 to 15 seconds for 3 to 4 times and repeating the adhesion and the drying step for 3 to 4 times to form the female mold.
	Ramzipoor teaches dipping a male mold into a female mold solution ([0009, 0037] teaches the one or more polymers being dissolved in a compatible solvent to form the dip-coating solution to coat the mandrel; [0043-0047] describe using a siloxane substrate coating) for 5 to 15 seconds for 3 to 4 times so that the female mold solution is adhered to the outer surface of the male mold (Figs. 2-3 show the solution adhered onto the mandrel after dipping); and repeating the adhesion and the drying step for 3 to 4 times to form the female mold ([0049] teaches depending on the desired thickness of the formed substrate, the mandrel may be dipped into the appropriate solution as determined by the number of times the mandrel is immersed, duration of times of each immersion within the solution, as well as they delay time between each immersion or the drying or curing time between dips. For example, to form a substrate having a wall thickness of about 200 microns, the mandrel may be dipped between 2 to 20 times or more, into the polymeric solution with an immersion time ranging from 15 seconds or less to 240 minutes or more. The formed substrate and mandrel can be dried or cured for 15 seconds or less to 60 minutes or more between each immersion. Since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the adhesion and drying step of Fukuda to incorporate the dip durations and repetitions described in Ramzipoor motivated by forming a substrate having a desired thickness and a uniform thickness (Ramzipoor – [0043, 0049])

	Regarding claim 2, Fukuda teaches the male mold is formed by 3-D printing [0040-0051].

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda and Ramzipoor, as applied to claim 1, further in view of USP 10350833 (“Zaneveld”).
Regarding claim 3, Fukuda teaches a male mold being formed of a material dissolvable in a solution of acetone [0082].
Fukuda does not explicitly teach the male mold comprising acrylonitrile butadiene styrene.
Zaneveld teaches the first material includes a soluble polymer and the soluble polymer is acrylonitrile butadiene styrene polymer (Col. 7 lines 52-59 teach the mold insert being formed of acrylonitrile butadiene styrene).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the soluble polymer of Fukuda with the acrylonitrile butadiene styrene as taught in Zaneveld because this is a substitution of equivalent elements yielding predictable results.  Fukuda teaches the soluble polymer being PVA [0082] and Zaneveld teaches equivalence of ABS and PVA (Col. 7 lines 52-59). Furthermore, the polymer of Fukuda and Zaneveld functions to form a hollowed cavity via dissolution or melting of the polymer (Fukuda - [0070, 0081]; Zaneveld – Col. 5 lines 41-44).

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda and Ramzipoor, as applied to claim 1, further in view of US 2019/0062152 A1 (“Xi”)
	Regarding claim 9, Fukuda teaches the material of the female mold comprises silicone rubber or a thermosetting resin such as a silicone resin [0054].
	Fukuda does not explicitly teach the material of the formed microtubes comprises polydimethyl siloxane.
	Xi teaches the material of the formed microtubes comprises polydimethyl siloxane ([0072-0074, 0080] teach microtubes being formed of PDMS).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the silicone rubber or silicone resin female mold material taught by Fukuda to be a PDMS as taught in Xi because (1) PDMS have better tensile strength than commercially available silicon tubings, (2) have excellent elasticity which permits the PDMS microtubes to bend into almost any 2D or 3D geometry (Xi – [0074, 0080]).

	Regarding claim 10, Fukuda does not explicitly teach the light-transmitting blood vessel model has an elongation ratio between 150 and 300%.
	Xi teaches the light-transmitting blood vessel model has an elongation ratio between 150 and 300% ([0072-0074, 0080] teach microtubes being formed of PDMS which have a clear color and an elongation at break between 200 to 400%. Since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the silicone rubber or silicone resin female mold material taught by Fukuda to be a PDMS as taught in Xi because of reasons set forth in the rejection of claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LEITH S SHAFI/Primary Examiner, Art Unit 1744